ALD-203                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      ___________

                                       No. 19-1431
                                       ___________

                                   MATTHEW JONES,
                                               Appellant

                                             v.

                   DELAWARE STATE POLICE HEADQUARTERS
                     ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                              (D.C. Civil No. 1-18-cv-01379)
                     District Judge: Honorable Richard G. Andrews
                      ____________________________________

           Submitted for Possible Dismissal Due to a Jurisdictional Defect or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    May 30, 2019
              Before: MCKEE, SHWARTZ and BIBAS, Circuit Judges


                             (Opinion filed: August 1, 2019)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Appellant Matthew Jones, a self-represented litigant, appeals from the District

Court’s order dismissing his complaint. We will summarily affirm the dismissal for the

reasons set forth by the District Court.

       In his complaint, which he was granted leave to prosecute in forma pauperis, Jones

asserted federal question jurisdiction and the existence of a federal defendant (though

there was no federal defendant named). Jones sought ten billion dollars in damages for

injuries he allegedly suffered at the hands of the Delaware State Police – from birth to

present – as a result of repeated rapes, the forcible injection of antipsychotic drugs, and

involuntary hospitalization. He also sought the recusal of the assigned District Judge.

       In a Memorandum Opinion and Order entered on February 12, 2019, the District

Court denied Jones’ recusal motion and, after screening the complaint pursuant to 28

U.S.C. § 1915(e)(2)(B), determined that defendant Delaware State Police was immune

from suit under the Eleventh Amendment. Accordingly, the court dismissed the

complaint as “mostly frivolous and, to the extent not clearly frivolous, based upon

Defendant’s immunity from suit pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (iii).” See

Mem. Op. at 7. The District Court stated that the dismissal was without prejudice to

Jones’ amending the complaint within 21 days. Jones, rather than amending, filed a

notice of appeal to this Court.

       We have jurisdiction under 28 U.S.C. § 1291, and conclude that the District Court

did not err in dismissing Jones’ complaint.1 The Supreme Court has long recognized that


1
  “Generally, an order which dismisses a complaint without prejudice is neither final nor
appealable because the deficiency may be corrected by the plaintiff without affecting the
                                              2
the Eleventh Amendment protects states and their agencies from suit in federal court

regardless of the type of relief sought. See Pennhurst State School & Hosp.

v. Halderman, 465 U.S. 89, 100 (1984). As the District Court correctly noted, “[a]bsent a

state’s consent, the Eleventh Amendment bars a civil rights suit in federal court that

names the state as a defendant . . . .” Laskaris v. Thornburgh, 661 F.2d 23, 25 (3d Cir.

1981) (citing Alabama v. Pugh, 438 U.S. 781 (1978)). Delaware has not waived its

immunity from suit in federal court and Congress has not abrogated its sovereign

immunity. See Quern v. Jordan, 440 U.S. 332, 345 (1979). The District Court thus

appropriately dismissed the complaint.

       We next consider whether the District Judge should have recused himself pursuant

to 28 U.S.C. § 455. Jones requested that the District Judge recuse because he refused to

order the United States Marshal to make service of the summons and complaint. Jones

further asserted that the District Judge “took no action on his behalf” despite being

provided with evidence that he “remain[s] kidnapped, raped and poisoned under a false


cause of action.” Borelli v. City of Reading, 532 F.2d 950, 951 (3d Cir. 1976) (per
curiam). The order will be final and appealable, however, if the plaintiff “declares his
intention to stand on his complaint.” Id. at 951–52. Although there is no “clear rule for
determining when a party has elected to stand on his or her complaint,” Hagan v. Rogers,
570 F.3d 146, 151 (3d Cir. 2009), this Court has exercised jurisdiction when the plaintiff
failed to amend within the time provided by the District Court. See Batoff v. State Farm
Ins. Co., 977 F.2d 848, 851 n.5 (3d Cir. 1992) (concluding that, because plaintiff did not
move to amend within the time allotted by the district court, plaintiff “elected to stand on
his complaint”). Here, Jones did not file an amended complaint within the three-week
period provided by the District Court. Instead, Jones filed his notice of appeal. Thus,
pursuant to Batoff, the District Court’s February 12th order “became final after [21]
days,” and “by failing to move to amend within the [21] days granted by the court, [he]
elected to stand on his complaint.” Id. The District Court has made the same
determination and recently entered an order directing that the action be closed.
                                             3
identity.” See Recusal Mot. at 1. Jones’ arguments indicate a mere dissatisfaction with

the District Court’s rulings against him, which is not a proper basis for recusal. See

Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000) (“We

have repeatedly stated that a party’s displeasure with legal rulings does not form an

adequate basis for recusal . . . .”). We thus conclude that Jones has not set out any basis

for recusal in his references to the District Court’s actions.

Accordingly, because this appeal presents no substantial issue, we will summarily affirm

the District Court’s order of dismissal. See Third Circuit LAR 27.4 and I.O.P. 10.6.




                                               4